Citation Nr: 0214322	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-08995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
postoperative residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to May 
1994.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2001 RO decision which increased, from 0 
percent to 10 percent, the rating for postoperative residuals 
of a right inguinal hernia; the veteran appeals for an even 
higher rating.  He testified at a Board videoconference 
hearing held in June 2002.


FINDINGS OF FACT

The veteran's postoperative residuals of a right inguinal 
hernia are manifested by tenderness at the site of the prior 
hernia and operation, but there is no recurrence of hernia or 
need for a truss or belt for support.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of a right inguinal hernia are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims an increase in a 10 percent rating for 
postoperative residuals of a right inguinal hernia.  The file 
shows that by RO correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of the 
respective obligations of the VA and him to obtain different 
types of evidence.  A VA examination has been provided.  The 
veteran has not identified any recent treatment records which 
might substantiate his claim.  He only refers to old medical 
records, long before his claim for an increased rating, and 
these would not serve to substantiate his claim.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied as to this claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The evidence shows that during the veteran's 1992-1994 active 
duty he was noted to have a right inguinal hernia, and he 
subsequently underwent surgical repair.  In March 1995, the 
RO granted service connection and a 0 percent rating for 
postoperative residuals of a right inguinal hernia.  In 
October 2000, the veteran filed his current claim for an 
increased rating for the condition.  

At a VA compensation examination in December 2000, the 
veteran complained that about once a week he had pain and 
tenderness, generally related to activity, at the site of the 
right inguinal hernia operation.  Examination showed a well-
healed inguinal herniorrhaphy scar, typical in length and 
position.  There was some tenderness to pressure over the 
right inguinal area and external ring area.  The external 
genitalia were within normal limits.  The doctor's diagnostic 
impression was postoperative status right inguinal hernia.

In March 2002, the RO granted a higher rating of 10 percent 
for residuals of a right inguinal hernia. 

In written statements and in testimony at a June 2002 Board 
hearing, the veteran described how he had episodic pain at 
the site of the prior right inguinal hernia operation, 
especially during certain activities.  He noted he might need 
additional treatment for the condition in the future.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, in a claim for an 
increased rating, the present level of disability is of 
primary concern, and the more recent evidence is generally 
the most relevant.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A 10 percent rating is assigned for an inguinal hernia which 
is postoperative recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is assigned 
for an inguinal hernia which is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  38 C.F.R. § 4.114, Code 
7338.

The evidence shows that years ago the veteran had surgical 
repair of a right inguinal hernia.  The recent evidence, 
including the 2000 VA examination, shows no actual recurrence 
of the hernia, nor is there a need for a truss or belt.  
Rather, there is discomfort at the site of the prior hernia 
operation.  Such does not clearly meet the requirements for 
even the current 10 percent rating, although in granting the 
increased rating from 0 percent to 10 percent, the RO 
suggested the condition more nearly approximated the 10 
percent criteria than the 0 percent criteria.  See 38 C.F.R. 
§ 4.7.  Moreover, the current 10 percent rating takes into 
account functional impairment due to pain.

It is clear, however, that, in the absence of a recurrent 
right inguinal hernia, there is no basis for a rating higher 
than 10 percent for the condition.  While the veteran 
expresses concern for the need for possible future treatment, 
it must be understood that the current rating is based on the 
latest medical evidence; if the condition worsens in the 
future, he may again file a claim for an increased rating.

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for postoperative residuals 
of a right inguinal hernia.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An increased rating for postoperative residuals of a right 
inguinal hernia is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

